Title: To James Madison from Edward Coles, 11 July 1816
From: Coles, Edward
To: Madison, James


        
          
            Dear Sir
            Richmond July 11. 1816.
          
          I have just had the pleasure to receive your letter of the 7th, and hasten, agreeably to your request, to inform you of my decision in relation to the proposed trip to St. Petersburg.
          Having nothing at this time to engage my attention at home, and being desirous of seeing Europe, I have no objection to availing myself of this occasion to do so; and am ready to set out as soon as I may receive the directions of the Government. I have this moment written to Mr. Monroe informing him of the contents of your letter, and of my readiness to depart whenever I may be required. I have requested him to direct to me in Albemarle where I shall be in a few days.
          Payne arrived here yesterday in excellent health, after having had a pleasant journey. We spent the last evening at Col. Mayo’s and were invited to dine with him today. We lodge in the same room.
          As I write in haste, and in the midst of the bustle of a noisy tavern, I cannot add more than to assure you and Mrs. M. of the high respect and most affectionate regard of your sincere friend
          
            Edward Coles
          
        
        
          10/ is said to be the price of wheat tho’ 10/6 is talked of—no sale has however been I believe made at that price.
        
      